Case: 14-60026       Document: 00512886904         Page: 1     Date Filed: 12/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60026
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         December 31, 2014
SAMUEL NYANSASERIA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 075 454


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Samuel Nyansaseria, a native and citizen of Kenya, petitions for review
of the 12 December 2013 decision of the Board of Immigration Appeals
dismissing his appeal of the immigration judge’s 9 November 2011 denial of
his motion to reopen his removal proceedings (he was granted voluntary
departure in March 2010). The denial of a motion to reopen is reviewed under




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60026     Document: 00512886904     Page: 2   Date Filed: 12/31/2014


                                  No. 14-60026

“a highly deferential abuse-of-discretion standard”. Gomez-Palacios v. Holder,
560 F.3d 354, 358 (5th Cir. 2009) (citation omitted).
      Nyansaseria failed to move to reopen his removal proceedings within 90
days of the BIA’s final order of removal, as required by 8 C.F.R. § 1003.23(b)(1).
His challenge necessarily relies on the exceptions to the filing deadline, 8
C.F.R. § 1003.23(b)(4), but he fails, for example, to claim the conditions in
Kenya have changed or that the voluntary-departure order was entered in
absentia. His summary assertion of “change of circumstances” fails. Because
he provides no other bases supporting an exception, the BIA did not abuse its
discretion in dismissing his appeal.
      DENIED.




                                        2